Application of the Schengen acquis - Application of the Schengen acquis in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (continuation of debate)
The next item is the debate on the Council Declaration on application of the provisions of the Schengen acquis, and on the report by Carlos Coelho on the application of the Schengen acquis in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.
(PL) Mr President, I should like to begin by thanking the Portuguese Government for the technical solution it proposed regarding the transitional period. This will allow the new Member States to join SIS before the end of the current year, in advance of the new system being confirmed and implemented by the Commission.
I am pleased for my fellow citizens who will be travelling back to Poland for Christmas. This time they will be spared having to spend long hours queuing waiting to cross the border on the way home.
All this has only become possible, however, because following the initial difficulties experienced, each and every one of the countries involved has set to and tackled the problems arising in connection with implementation of the SIS system, adapting it to local conditions.
(SK) I would also like to take this opportunity to express my appreciation to the Portuguese Presidency for its initiative and for finding a solution by proposing SISone4all, which enabled nine new Member States to join the Schengen area.
The historic significance of this step for the citizens of those countries cannot be doubted. Not only does it make the principle of free movement of people a reality, it also represents a historic step towards the reunification of Europe.
I would also like to thank the rapporteur, Carlos Coelho, for his excellent work and for a remarkable grasp of all the issues. Thanks are also due to Commissioner Frattini for his great commitment and all the help with fulfilling the Schengen criteria.
It was stressed a few times in the report that joining the Schengen area was a matter of mutual trust and I believe that trust is also the underlying theme of our present debate. It is quite clear that border security is not just an issue of technology but also of mutual trust. However, this works both ways. More technologically advanced systems would also undoubtedly help individual Member States to trust the countries protecting the security of the Union's external borders. We must therefore ask why and how much longer we have to wait for SIS II, which will increase security and facilitate both judicial and police cooperation between Member States in this area. Prolonging the existence of temporary solutions is both costly and inadequate compensation for the non-existence of SIS II.
I also want to support the amendment tabled on the fulfilment of the Schengen criteria, which states that Parliament should be informed within six months of the assessment of the situation in the Member States. We should not see a repeat of the situation when the Commission did not want to provide the Parliament with information that was vital for its decision-making.
Mr President, the joy of the magnificent Christmas present among the 21st century new European citizens is understandable. The expansion of the Schengen area - this special Portuguese flavour - is a historic event of great psychological and symbolic magnitude, lifting not only the borders and divisions in Europe.
Yet, whilst for us it is now possible to travel from the Baltic Vilnius to the Atlantic Lisbon, a new European curtain is being pulled in front of Ukraine, Russia, Moldova and Belarus, a financial and bureaucratic one in place of that very old iron. Not so long ago, our neighbours could travel visa-free to many new Schengen countries, but now they must pay between EUR 35 and 60. This is a quarter or even a third of a monthly salary in some of these countries. We do not need the fortress of Europe while the Schengen acquis, with some improvements, is the key to a stronger and more inclusive Europe.
(LT) I cannot help welcoming and rejoicing at the eminent enlargement of the Schengen area, which is due to take place at the end of this year. The concepts of 'Schengen' and 'roaming' are the notions best understood by EU citizens. They can see them actually working; everyone has been influenced by them in one way or another. For most Europeans they are closely associated with the notion of a united Europe.
The accession of nine new Member States is a historical step not just for Lithuania, but for Europe as a whole. For Lithuania it spells another sequential step towards deeper European integration. The preparation has required a lot of work and effort. I am glad that the experts have assessed these efforts and found them to be acceptable and that all nine candidates will be able to join, having successfully 'passed the test'. I would like to thank the presiding country, Portugal, for having come up with the solution regarding the Schengen Information System, which has prevented our countries from wasting several years.
(PL) Mr President, it emerges from the report by Mr Coelho that nine new Member States are properly prepared for their land borders to be opened on 21 December this year and for their air borders to be opened on 30 March 2008.
Despite earlier concerns, all these countries have managed to catch up and establish an information system allowing data to be exchanged between organisations responsible for protection of the Union's external borders.
Consequently, the principle of the free movement of persons will be implemented approximately three years after these countries acceded to the Union. I would remind the House that this is one of the four key principles governing the operation of the European Union.
It was also a good thing that the Council of the European Union responded to the European Parliament's hopes, taking the formal decision to open the borders during the night between 20 and 21 December of this year. This will be a very special Christmas present for the many thousands of Europeans travelling between the old and the new Member States during the Christmas and New Year holiday period.
(MT) I would like to start by joining my fellow Members in thanking and expressing my best wishes to Mr Coelho for the useful work that he has done.
Mr President, the enlargement of the Schengen area is not just another historical step in Europe's development; more than that, it is a major acquisition for European citizens, as it gives them new rights. Mr President, we sometimes forget that there was once a time when, wherever you went in Europe, immigration officials would stamp your passport. In order to leave your country and enter it again you had to fill in an embarkation form to advise authorities where you were going and how long you would be away. On arrival you again passed through immigration control, waited in the queue and were then quizzed: why have you come, what are you going to do, how long are you staying? They almost treated you with suspicion rather than welcoming you, which annoyed many people.
On returning to your country you went through the same thing, with controls in the country of departure and controls when you returned to your own country. We should not forget as well that until a short while ago customs officials checked your baggage, asking you what you had bought, how much you had spent, as if you had some form of contraband.
Mr President, this is not 50 years ago; this is just a short time ago. Now, finally, the controls are going to end once and for all. This means that a country is in the Schengen area. When you travel within the Schengen area, you are as free as you are within your own country; you leave your country, you arrive in another, and you return without controls, without stamps, without borders, without questions. The sense of freedom brought by the freedom of movement without controls is a major acquisition that we really appreciate as one of the greatest successes of the European Union. More and more, for those of us who come from islands, Schengen unites us, builds a bridge between the periphery and the centre; for us, Schengen means a sense of liberty, it means a sense of liberation.
- (SK) The creation of the Schengen area, which does away with controls at the internal borders between all the participating states and thus makes free movement of persons a reality throughout the EU territory, can rightly be considered to be one of the EU's greatest achievements.
The citizens of the countries joining that area in December will welcome our decision as one that is in the interests of the people, making their right to free movement a reality. However, the enlargement of the Schengen area also requires the introduction of some compensatory measures, including the introduction of effective controls at the external borders, better cooperation between the administration, police, customs and judicial authorities, a common visa policy and the creation of the Schengen Information System. The Slovak Government has, according to all the assessments, completed the preparatory phase very successfully and I am honoured to be able to declare in the European Parliament today that the Slovak Republic is fully prepared to join the Schengen area.
(LT) Today we are about to finalise the discussion on the application of the Schengen aquis provisions in the new Member States. I welcome the fact that all the hard work put in by those countries about to join the Schengen area, together with the efforts of the existing Member States and the Commission, has led to victory.
The creation of the Schengen area is one of the EU's biggest projects. In order to facilitate its implementation after the expansion in 2004, when we were having difficulties with the realisation of SIS II, the Member States demonstrated true solidarity; Portugal proposed the SISone4all version, enabling the borders to be opened between the 15 existing Member States and the nine new ones before next Christmas.
This means increased freedom of movement within Europe, and it is also a rational decision, preventing new Member States from incurring losses because of the delay in setting a date for the application of SIS II. SISone4all, which is due to operate for nearly a year, will facilitate the movement of persons while at the same time having a beneficial impact on the countries' economic growth.
(ET) Ladies and gentlemen, the enlargement of Schengen is an event for all 500 million Europeans and, in fact, for the whole world. By removing controls on its internal borders, the European Union is putting an end to an age which was characterised by division and opposition - East and West.
I spent my childhood and teenage years in the Soviet Union. I remember the anxiety engendered by the knowledge that the land and sky were closed off, that the soldiers of the army of occupation were protecting the iron curtain. The accession to Schengen marks the final liberation from the past. The disappearance of borders is a powerful symbol for 75 million Europeans.
The nine countries acceding to Schengen are ready to take on the changes in data exchange which go hand in hand with the privilege of free movement. My home country, Estonia, protects one of our external borders. I am nevertheless disappointed that this historic occasion has been split into two smaller events for no convincing reason because air frontiers will not, of course, disappear for eastern Europeans until the end of next March.
(MT) I wish to share some ideas regarding Schengen and the way in which I see it. For me, it is not just a matter of what is in the Treaty and what it will provide or the rules that are applied; I see it as part of a process, part of an important process to include diverse European States - in this case two EFTA states - and help them to feel more integrated and move closer to each other. Although we have this independent and sovereign quality, we should on the other hand be proud that we are part of something whole. In this case, entry and exit through common borders - because they are going to become common borders - are part of a process like that of the Euro, part of a process through which my country became part of Europe. We should all be proud that we form part of such a wise continent that also exports the values that it believes in.
President-in-Office of the Council. - (PT) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I believe that there is total consensus in this House that the imminent enlargement is not only historic but also highly symbolic. However, this consensus is not only institutional but, much more importantly, it is also social as it is what our citizens rightly want. It is right that the EU's bodies should listen to its citizens and respond in timely fashion to their aspirations. This is what we have done.
I am very grateful for the positive comments which have highly praised the work carried out not only by the Portuguese Presidency but also by all those who contributed at just the right time so that the many pieces of this complex puzzle could be readied and slotted together just as they should. Just one year ago we were facing a very different situation and it is not only a technological feat, which is in itself very important, but also a political feat that our institutions have achieved for our citizens, which reinforces the credibility of these institutions.
Secondly, I must stress that the new external borders are a great Christmas present for our citizens and will be so for many Christmases to come. However, they also provide a new way of managing external relations as we do not want to create a second generation Iron Curtain for our neighbours. What we have is the start of an electronic border, vigorous in its interception of criminals and flexible, like everything electronic, in allowing citizens in good faith to pass rapidly through, whoever they may be and wherever they may be coming from. This is the model that Europe is presenting to the world and this is the commitment to which we are bound.
Thirdly, this work and this achievement are based on meticulous preparation which has left the partner states in the SISone4all project very well provided with equipment and a police preparation logic which we must link with new measures, such as the reinforcement of Frontex recently announced by the Commission and our new model of integrated border management. This is therefore one more piece in a complex policy that must be pursued and developed.
Fourthly, I should like to underline that one of the secrets to the success of this project is being able to duly combine security and freedom, freedom of movement, much more freedom of movement, with appropriate data protection. The two things are inseparable. This is the way forward for Europe and it is fortunately also an important point of consensus between the Commission, the Council and the European Parliament. There is no other way forward, only this one.
This rule is valid for SISone4all and will also be valid for SIS II, for the second generation Schengen Information System. This is obvious in the legislation approved with the seal of the European Parliament and is apparent from the suggestions made in the report prepared by Mr Coelho.
I must also say that this applies to the issue of managing confidentiality and transparency. Confidentiality and transparency can be balanced and an optimum balance must be achieved so that all decision-makers have the necessary information to make decisions in full knowledge of the facts. This has been achieved in this process and is surely a point which bodes well for future successes in an excellent relationship between the Commission and the Council on this essential point.
Finally, I must also once again stress the importance of the method that we have chosen. We have not run away from bad news or problems. In 2006 we realised that there was a serious problem and we took note of this serious problem. We did not adopt a 'blame-shame' attitude but instead tried to find positive solutions to the problems by ensuring exemplary cooperation among the institutions. I have no criticisms to make of the Commission's behaviour throughout the process and I consider that the Commission should have no criticisms to make of the Council's behaviour, as managed by the previous German, current Portuguese and future Slovenian Presidencies and other future presidencies. It is this kind of cooperation that I consider necessary to solve European problems.
To conclude, we must relish the victory and prepare for the future. I should therefore like to invite the representatives of this House to attend the commemoration, which will be held on 21 and 22 November. This will be a symbolic journey through sites that were previously symbols of closure and that will, from 21 December, be symbols of the freedom that is the air and oxygen breathing life and happiness into Europe.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, thank you very much. I too am extremely satisfied with the outcome of this debate.
The result which is within our reach today clearly shows that the countries about to join Schengen on 21 and 22 December, and their citizens, really do deserve this Christmas present, as it were. They deserve it because, whereas we have worked together over the past 12 to 15 months to overcome certain technical difficulties - and the Portuguese Presidency cannot be praised highly enough - they have played their part too. They have overcome difficulties and shortcomings - in airports, at border posts and in staff training - which just 12, 13 or 14 months ago seemed hard to overcome.
That is why they really do deserve what has charmingly been called a Christmas present, and I can say so having visited a number of border posts in person, together with many colleagues - Ministers of the Interior - who showed me the enormous progress made between one visit and the next. I believe that this development is of huge political importance for Europe and has a major social impact, in other words on the citizens. It is of huge political importance because, from 21 December onwards, each Member State will regard another Member State's external borders as its own. I, as an Italian, will regard the far-off border between Poland and Ukraine as my own. That will be my country's border: such is the political impact of this decision that Europe has managed to take within what is a very reasonable period of time.
Then there is the social impact, in other words the impact on our citizens' daily lives which, if I may say so, even goes beyond the symbolic effect of no longer having to queue up at border posts. It means that every law-abiding European citizen will feel at home in any other country of the European Union. It means freedom of movement and not having to show one's passport; it does not merely mean not having to queue up for border checks, but rather feeling that European citizenship has become a reality.
Many of you have raised the issue of security, and I entirely agree with what Mr Magalhães has just said. Security and freedom must obviously go hand-in-hand. The more we promote the expansion of this right, this great freedom, the more we must do to prevent criminals from making the most of this great freedom to step up their own dealings and unlawful activities.
That is why this Europe, this large Schengen area, will not be a fortress but certainly will protect EU citizens from criminal comings and goings. Furthermore, it is obvious for this reason that the Schengen system - currently the 'one for all' Schengen system and soon to be Schengen II - must be equipped with the best technology. Criminals tend to evade controls, of course, and we must have the technological instruments to prevent that from happening, such as the use of biometrics, showing full respect for everyone's freedom but in order - as it were - to ward off temptation.
One last word: I was struck by what has been said about Europe's neighbours. Clearly, an enlarged Schengen area must not engender the risk of shutting out those countries which now adjoin the expanded Schengen borders. As you know, we have to use this Schengen system to monitor and administer 80 000 km of EU external borders, and Frontex will play an ever greater role here. Just think what an enormous task that is, but we have to perform it. Well, this must not happen to the detriment of our neighbours, of the relationships some have mentioned: the Russian Federation, Ukraine, Moldova and the Western Balkans.
We have therefore embarked on a new approach, and I would once again ask you, the European Parliament, now that you are giving the final green light to this action, to confirm your support for the policy which I proposed to the Council and which the Council of Ministers has endorsed. It is a new-style visa policy, aimed at facilitating the movement of honest people, accompanied by measures on document security, personal identification and the use of biometrics, but which offers citizens now living extremely close to but not within this European area a tangible opportunity to go occasionally to the theatre in Vienna or to see the Coliseum in Rome or to visit Lisbon, without the enormous difficulty and expense currently involved in obtaining a visa.
The new approach is as follows. Let us make visa policy an instrument of our neighbourhood policy, and let us do so at the same time as enlarging the Schengen area. This, in my opinion, would hopefully be another political, purely political, step; it is neither a bureaucratic nor a narrowly legal matter. It is a political message that we can send to other states and their citizens, who are watching us from Europe's neighbourhood but do not need to look on in envy because we are free to move around while they cannot even attend a university course in a European city.
In order to ensure that no such envy exists and that Europe is loved by its neighbours, let us accompany the enlargement of Schengen with a policy of friendship, using visas and greater freedom of movement as a strategic instrument.
To conclude the debate, I have received motions for a resolutionfrom five political groups pursuant to Rule 103(2).
The debate is closed.
The vote will take place on Thursday at 12 noon.
Written statements (Rule 142)
in writing. - (HU) We can still remember the fear we felt when we crossed the iron curtain of the time with valid passports in our pockets. The passport was valid in vain, and we got all the stamps in it in vain, because something could always happen at the border. Or, if not, we were afraid of it because crossing the border was an extraordinary event in Europe.
Since the iron curtain came down, border traffic has become simpler, but the checks have remained, and the borders can still only be crossed at a few designated places, which primarily made life more difficult for the people living there. Now that has ended too, and the borders - as Hungarian democrats have wanted for many decades - have 'turned into thin air'. From now on we shall also find it natural that the people who live near the border can go across into another country just as naturally as from, let's say, Budapest to Budakeszi by car, by the number 22 bus or on foot using footpaths.
Complete freedom of movement without checks is particularly important for people belonging to the same nation who live on both sides of the border. Recently we have not adopted much legislation that is more important than this, and I am proud that I can be part of this wonderful process!